IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

DORIAN H. FRISBY-JONES,
Petitioner,
V. C.A. No. N19M-07-234-CEB
KOLAWOLE AKINBAYO,
WARDEN (HRYCD),

AND TOBY DAVIS,
DOC CENTRAL RECORDS,

a_i

Respondents.
Submitted: July 31, 2019
Decided: October 25, 2019

On Plaintiff's Petition for Writ of Mandamus.
DISMISSED.

ORDER

And now, this 25" day of October, 2019, the Court makes the following
findings and conclusions.

l. This is a Writ of Mandamus filed by an inmate of the Department of
Corrections. He was serving a sentence of imprisonment since 2012 and, in the
fullness of time, finally transferred to Level 4 Plummer Center.! While there, he
was charged with Escape from the Plummer Center and, before indictment, he

tendered a guilty plea to Escape 2d degree in return for a State recommendation of

 

DIL. 1.
60 days of additional imprisonment.” On April 23, 2019, the Court accepted his plea
and sentenced him according to the plea agreement.

2. Sometime in the weeks after he entered his plea, Plaintiff learned that
some 270 of his good time credits had been removed and his release date — which
was imminent when he was sent to the Plummer Center — was now almost a year
away.

Jk Plaintiff filed this Writ of Mandamus — an extraordinary remedy —
essentially to have his good time credits restored as he believes they were taken from
him without notice or an opportunity to be heard.*

4. The State has responded by moving to dismiss the Complaint and
referring the Court to 11 Del. C. §4382(a), which provides as follows:

Any person subject to the custody of the Department at Level IV or V

shall, upon the conviction of any crime during the term of the sentence,

forfeit all good time accumulated to the date of the criminal act; this

forfeiture is not subject to suspension. (emphasis added).

Since the Defendant was in custody at a Level IV facility at the time he
committed the offense, the State’s logic is flawless: all of Defendant’s good time

credits are forfeited, as a matter of law, upon conviction of escape occurring during

the period of his time at Level 4.

 

2 Id.
3 Td.
*DI. 1.
5. Because forfeiture of good time credits occurs by operation of the
statute and there is simply no option to suspend such forfeiture, a defendant entering
such a plea is not subject to a due process hearing within the institution at which to
state his case why such a forfeiture should not take place.°

6. Defendant had no right to a due process hearing, and the Department of
Corrections did not violate any of Defendant’s rights by giving effect to the statute
revoking his good time credits. The Court notes that the record of Defendant’s guilty
plea does not reflect an understanding that the collateral consequence of his guilty
plea was a revocation of all good time credits. The Court has invited the Defendant
and his criminal attorney, as well as the State, to address that issue in connection
with the voluntariness of the criminal guilty plea. The question will work itself out
in the context of the criminal adjudication, but for now, the Plaintiff has no right to

mandamus relief. His Complaint in mandamus, therefore, is DISMISSED.

LEE

Judge Charles E. Butler__)

IT IS SO ORDERED.

 

> The Court notes, parenthetically, that this forfeiture must occur when inmates are
convicted of even relatively minor offenses while at Level 5 or Level 4. These
convictions have disparate impacts on inmates depending on the amount of good
time credits they have banked. It is quite possible for a prosecution to result in
freakishly disparate results, an issue that thankfully is not before the Court for now.